UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2520


WILLIAM LEE GRANT, II,

                    Plaintiff - Appellant,

             v.

U.S. DEPARTMENT OF THE TREASURY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Paula Xinis, District Judge. (1:18-cv-01706-PX)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lee Grant, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Lee Grant, II, appeals the district court’s order denying his motion to

amend his complaint. We have reviewed the record and find no abuse of discretion and

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Grant v. U.S. Dep’t of the Treasury, No. 1:18-cv-01706-PX (D. Md. Dec. 7, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2